Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1, 2, 4-13, 15-19 and 21-23 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4-7 and 21-23, drawn to a non-naturally occurring or engineered system for modifying a genomic sequence in a cell, the system comprising: a first Type I CRISPR-Cas complex comprising: a first guide RNA having a sequence selected to recognize a first target nucleotide sequence; and a plurality of Cas polypeptides; a second Type I CRISPR-Cas complex comprising: a second guide RNA having a sequence selected to recognize a second target nucleotide sequence; and a plurality of Cas polypeptides; and a Cas3 nuclease, wherein the first and second target nucleotide sequences hybridize to opposite strands of the genomic DNA in the cell at positions that flank the genomic sequence to be modified.
Group II, claims 8-10, drawn to a non-naturally occurring cell comprising the system according to claim 1, or a vector or set of vectors expressing components of the system.

Group III, claims 11-13, 18 and 19, drawn to a method for modifying a genomic sequence in a cell, the method comprising: contacting genomic DNA in the cell with: a first Type I CRISPR-Cas complex comprising a first guide RNA, a second Type I 

Group IV, claim 15, drawn to a method for sequence-specific modification of a target nucleic acid sequence, the method comprising targeting the nucleic acid sequence with the system of claim 1

Group V, claim 16, drawn to a method for treating or preventing a disease in a subject in need of treatment or prevention, comprising administering to the subject the system of

Group VI, claim 17, drawn to a method of producing a double-stranded break in a nucleic acid molecule in a cell, comprising: introducing into the cell a first Type I CRISPR-Cas complex comprising a first crRNA comprising a first target sequence, and a second Type I CRISPR-Cas complex comprising a second crRNA comprising a second target sequence, wherein the first and second target sequences hybridize to opposite strands of genomic DNA in the cell at positions that flank the genomic sequence to be modified.
This application contains claims directed to the following patentably distinct species: Cas 6, Cse1, Cse2, Cas7, Cas5, Csy1, Csy2, Csy3, and Csy4.  The species are independent or distinct because these polypeptides represent structurally different amino acid sequences.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 4-13, 15-19 and 21-23 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a method for modifying a genomic sequence in a cell, the method comprising: contacting genomic DNA in the cell with: a first Type I CRISPR-Cas complex comprising a first guide RNA, a second Type I CRISPR-Cas complex comprising a second guide RNA, and a Cas3 nuclease, wherein the first and second guide RNAs each comprise a sequence that hybridizes to opposite strands of the genomic DNA in the cell at positions that flank the genomic sequence to be modified, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Frendewey et al. (US Patent Application Publication No. 2016/0145646 A1, see IDS).  Frendewey et al. teach a method for modifying a genomic sequence in a cell (Methods and compositions are provided for modifying a genome within a cell, Para. [0005]), the method comprising: contacting genomic DNA in the cell with: a first Type I CRISPR-Cas complex comprising a first guide RNA (In one aspect, the invention provides methods for making a modification to a genome within a cell, .
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656